NUMBER 13-21-00356-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


MARK EDWARD JACKSON JR.,                                                    Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 24th District Court
                         of Calhoun County, Texas.


                          ORDER OF ABATEMENT

              Before Justices Benavides, Hinojosa, and Silva
                            Order Per Curiam

      This appeal is before the Court on the State of Texas’s motion to withdraw

reporter’s and clerk’s records. In order to effectuate Texas Rule of Appellate Procedure

37.3(a)(2), we refer this matter to the trial court to enter findings and/or any necessary

orders to ensure this appellate record is complete.
        Therefore, we carry the State’s motion, abate this appeal, and remand the cause

 to the trial court. Upon remand, the trial court shall determine and issue findings as to

 whether any portions of the clerk’s and reporter’s record considered by the trial court,

 or otherwise relevant to this appeal, are excluded from the record submitted to the Court

 in this cause. If any relevant portions of the clerk’s and reporter’s record is incomplete,

 or is otherwise inaccurate, the trial court shall determine what steps are necessary to

 ensure the prompt preparation of a complete clerk’s and reporter’s record. Accordingly,

 the trial court shall enter any orders required to submit a complete clerk’s and reporter’s

 record, to avoid further delay, and to preserve the parties’ rights.

        The trial court shall cause its findings and recommendations, together with any

 orders it may enter to be filed in a supplemental clerk’s record. The supplemental clerk’s

 record should be filed with the Clerk of this Court on or before the expiration of thirty

 days from the date of this order.

                                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of June, 2022.




                                             2